J-S71023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT
                                                                   OF
                                                              PENNSYLVANIA
                             Appellee

                        v.

    FORREST JAMES WILSON

                             Appellant                      No. 801 EDA 2017


           Appeal from the Judgment of Sentence February 23, 2017
                In the Court of Common Pleas of Bucks County
              Criminal Division at Nos: CP-09-CR-0004181-2016

BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                                  FILED APRIL 16, 2018

        Appellant, Forrest James Wilson, appeals from the February 23, 2017

judgment     of   sentence     of   12-24      months’   imprisonment   for   reckless

endangerment.1 Appellant argues that the evidence was insufficient to sustain

his conviction, and that his guilty verdict for reckless endangerment is

inconsistent with his not guilty verdicts on other charges. We affirm.

        The following evidence was adduced during trial.         The victim, Amilla

Laidler, testified that she had previously lived with Appellant and her daughter

in Apartment 4, the second floor unit, in a duplex at 819 Cedar Avenue in

Croydon, Bristol Township, Bucks County, Pennsylvania.              Laidler and her


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2705.
J-S71023-17


daughter had moved out of the apartment in March 2015, leaving many of her

possessions behind. Appellant continued to live in Apartment 4.         Laidler

testified that she left Appellant because he was violent. She described certain

incidents that occurred shortly before, and leading up to, her leaving

Appellant. On one occasion, Appellant took Laidler’s car keys and would not

let her leave the apartment. During that incident, she testified that Appellant

punched her and threw her to the ground by her hair. On another occasion,

he accused her of “messing around,” which she denied. He then pulled out a

wire object that looked like pieces of wire hanger twisted together.        He

threatened to beat her with it if she continued to lie about it. N.T. 10/25/16,

pp. 61-62, 107.   On a third occasion, he cornered her in the bathroom of

Apartment 4, plugged in a clothing iron and threatened to burn her with it.

Id. at 109-10.

      On May 20, 2015, shortly before 11:30 p.m., Laidler contacted Appellant

via text and asked if she could come into the Apartment 4 to get some

clothing. Laidler stated she was going on vacation the following day to Myrtle

Beach and wanted to retrieve some items left in the apartment. Appellant

agreed. At 11:30 p.m., Laidler ended her shift at her place of employment

and drove directly to the apartment.       Upon arrival, Laidler again texted

Appellant asking if he would bring her things down to her. He responded that

she was to come up to the apartment and get them. Id. at 55.




                                     -2-
J-S71023-17


      Laidler went up the apartment and straight to the bedroom to retrieve

her clothing.   She observed at some point that Appellant had locked the

apartment door after she entered and remained standing at the door. As she

was getting her items, including her bathing suit and other summer-type

clothing, Appellant entered the bedroom and began questioning her about

what she had been doing and about other men (people she was “messing

with”). Laidler saw Appellant with the same wire object described above. He

began striking her with the object, in a whipping fashion, on her arms and

legs, while continuing to accuse her of “messing” with other men. Id. at 58-

59, 61, 118. Laidler was crying and denied sleeping with other men, and she

used her hands to try to block the strikes. When Laidler told Appellant she

was leaving, he told her that she “was going to die tonight if [she] left.” Id.

at 68, 122. When she told Appellant that she was going to call the police, he

knocked her cell phone from her hand, breaking it.

      Laidler was afraid of Appellant and was trying to think of a way to leave

the apartment. She continuously asked Appellant for a glass of water to make

him move away from her. Eventually he agreed and walked from the bedroom

into the kitchen. When Appellant moved into the kitchen, Laidler grabbed her

purse and cell phone and ran to the bathroom, locking the door behind her.

She considered climbing through the bathroom window to get away.           She

testified: “[Appellant] wasn’t going to let me go. He was going to continue to

hit me. I was scared. I didn’t know how else to get out of that apartment.”


                                     -3-
J-S71023-17


Id. at 80. Immediately after, Appellant began breaking through the bathroom

door. Laidler had no time to think, and she managed to open the bathroom

window and jumped from the second story building to the grass below,

injuring her ankle. Id. at 72-75, 79, 87.

      Laidler heard Appellant jump from the window behind her and fall to the

ground. She continued to run, explaining that she was afraid as Appellant

appeared to be right behind her, and she did not want to take the time to try

to find her car keys in her purse. She ran to a nearby Sunoco gas station,

where she saw a couple with a baby outside in the parking lot. She asked

them to call 911; the woman did so. The 911 call, which was played for the

jury, took place at approximately 12:12 a.m. on the morning of May 21, 2015.

The caller reported that the victim advised that a guy was trying to kill her.

Laidler can be heard in the background, audibly upset. While waiting for police

to arrive, Laidler stayed in the couple’s vehicle. A short time later, the police

and an ambulance arrived at the Sunoco. Laidler was transported to Lower

Bucks Hospital with cuts and abrasions on her hands, arms and legs. Her

ankle was wrapped and she was released. Id. at 86-99.

      Officer Jason Mancuso of the Bristol Township Police responded to the

Sunoco gas station and met with Laidler. She was out of breath, was crying

hysterically and had visible injuries to her arms and palms. The injuries to

her palms looked like defensive injuries. Laidler stated that Appellant had

struck her with a wire object causing her injuries.      She was barefoot and


                                      -4-
J-S71023-17


complained of pain to her ankle. The officer also saw the damage to Laidler’s

phone. Id. at 131-33, 145.

      Police officers went to Apartment 4 and met with Appellant. Appellant

had an obvious injury to his ankle that appeared to be a break.           Officer

Mancuso observed that the kitchen and bedroom were in disarray, with items

knocked over, indicating that a recent physical altercation. He described the

bathroom door as “destroyed,” with the frame and molding broken and a slab

of the door lying on the floor. Id. at 136. Police did not recover a wire object.

Id. at 145.

      Appellant told police that the victim had come over to the apartment,

and he claimed that he believed she took $700.00 from him and ran into the

bathroom. He stated that he broke down the door to confront her to get his

money back. He told police that she pushed him out the window, causing him

to injure his ankle. Officer Mancuso did not find any money (or very little

money) in Laidler’s possession. Id. at 137, 148, 152.

      Appellant was a large man, over 6 feet tall, well-built and strong. Laidler

was 5’9,” approximately 130 lbs. and did not appear physically strong or fit.

Appellant was transported to Aria Hospital, Bucks County Campus, for

treatment, and he reported to the medical staff that his injury was caused

when he jumped out of a window landing on his feet. Id. at 140-45.

      At the preliminary hearing in this case, after Laidler testified, Appellant

told her in open court, “you don’t know who you’re messing with.” Id. at 147.


                                      -5-
J-S71023-17


Appellant also testified at trial. His testimony was, in many respects, non-

responsive and argumentative. He denied that he and Laidler were ever in a

romantic relationship, despite the fact that they lived together.       Appellant

attempted to disparage Laidler by accusing her of using drugs.            Yet, he

testified that they occasionally saw each other after she moved out, including

earlier in the day on May 20, 2015, which Laidler denied.               Appellant

corroborated Laidler’s account of the incident, in part. However, he did not

admit to hitting her, stating that he did not care enough about her “to be

beating on her.” N.T., 10/26/18, at 18. Appellant offered no explanation to

the condition of the apartment, with the exception of the bathroom door.

Appellant maintained that he thought Laidler stole his rent money, so he

kicked in the bathroom door and pursued her, following her out the window

onto the roof.      He claimed that while partially still in the window, Laidler

pushed back at him, causing him to fall and break two bones in his leg. He

did not describe what happened to Laidler, how she exited the window or made

it to the Sunoco.

      Appellant admitted pursuing Laidler out of the bathroom window,

stating: “If I caught her, she probably would have gotten assaulted, wouldn’t

have been no simple assault, would have been criminal assault if I caught her

with my money, but I couldn’t catch her.”         Id. at 18.   Appellant further

volunteered, “I done a lot of stuff all my life. I’ve been a predator all my life,

but I don’t prey on people no more. If I can’t help you, I don’t hurt you,


                                       -6-
J-S71023-17


unless you’re trying to hurt me. I ain’t nobody’s prey. That’s what I’m trying

to explain to her, I don’t care what you do, so long as you don’t do it to me.”

Id. at 17. However, despite his violent conduct and admitted intent, Appellant

also testified that he did not know for sure that Laidler took his money and

that he did not directly accuse her of taking the money or even mentioning

this to her. When questioned about calling police for the alleged theft of his

monies, Appellant replied, “I don’t call the police.” Id. at 31.

      The jury found Appellant guilty of reckless endangerment but not guilty

of possessing an instrument of crime, simple assault, terroristic threats and

harassment.

      Appellant’s first argument in this appeal is that the evidence was

insufficient to support his conviction for reckless endangerment.

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record “in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.”
      Commonwealth v. Widmer, [] 744 A.2d 745, 751 ([Pa.] 2000).
      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Rahman, 75 A.3d 497, 500-01 (Pa. Super. 2013).

      A person is guilty of reckless endangerment if “he recklessly engages in

conduct which places or may place another person in danger of death or


                                     -7-
J-S71023-17


serious bodily injury.” 18 Pa.C.S. § 2705. Reckless endangerment can occur

when the defendant’s conduct creates danger of death or serious bodily injury

to the victim by causing a “panic situation.” Commonwealth v. Trowbridge,

395 A.2d 1337, 1341 n. 14 (Pa. Super. 1977). Appellant clearly caused a

“panic situation” here. Laidler testified that Appellant struck her repeatedly

and would not permit her to leave and broke her phone when she said she

was calling police. Appellant’s threats and violent conduct placed her in fear

of her safety. When she was able to lock herself in the bathroom away from

Appellant, Appellant pursued her and broke down the bathroom door to get to

her, which forced her to jump from a second story window to escape him. As

the trial court reasoned:

      The evidence, including Laidler’s dangerous escape from the
      second floor bathroom window, [Appellant’s] own admission that
      he not only kicked in the bathroom door off its hinges but also
      jumped from the same window, breaking his leg and back in the
      process, and Officer Mancuso's testimony that the apartment
      appeared “destroyed” after that incident, revealed that an
      extremely violent and reckless encounter had occurred between
      [Appellant] and Laidler. At the very least, Laidler had reasonable
      cause to believe that as a result of [Appellant’s] conduct and
      actions she was in imminent danger of great bodily harm.

Trial Court Opinion, 4/27/17, at 5-6. For these reasons, Appellant’s challenge

to the sufficiency of the evidence fails.

      In his second and final argument, Appellant contends that the guilty

verdict for reckless endangerment was inconsistent with the not guilty verdict

on all other charges. Appellant is not entitled to relief.




                                      -8-
J-S71023-17


      Inconsistent verdicts are permissible in Pennsylvania. Commonwealth

v. States, 938 A.2d 1016, 1025 (Pa. 2007).

      Inconsistent verdicts, while often perplexing, are not considered
      mistakes and do not constitute a basis for reversal. Rather, the
      rationale for allowing inconsistent verdicts is that it is the jury’s
      sole prerogative to decide on which counts to convict in order to
      provide a defendant with sufficient punishment.             When an
      acquittal on one count in an indictment is inconsistent with a
      conviction on a second count, the court looks upon the acquittal
      as no more than the jury’s assumption of a power which they had
      no right to exercise, but to which they were disposed through
      lenity. Thus, this Court will not disturb guilty verdicts on the basis
      of apparent inconsistencies as long as there is sufficient evidence
      to support the verdict.

Commonwealth v. Frisbie, 889 A.2d 1271, 1273 (Pa. Super. 2005). As

discussed above, there was ample evidence to support the guilty verdict for

reckless endangerment.     Thus, assuming arguendo that the verdicts were

inconsistent, Appellant’s conviction for reckless endangerment still stands.

      In any event, the trial court cogently reasoned that the verdicts were

actually consistent:

      A review of the record reveals that clear discrepancies existed
      between the testimonies of Laidler and [Appellant] concerning the
      injuries Laidler sustained during this incident. Laidler alleged her
      injuries resulted from a beating [Appellant] administered to her in
      the bedroom with a piece of wire while he interrogated her about
      her current personal relationships. She testified that the wire
      appeared to be about a foot long and approximately an inch thick
      and was constructed from the “bottom parts of metal hangers
      intertwined.” [Appellant], however, denied ever beating her with,
      or even possessing, such a wire, and suggested she sustained
      those “bruises by climbing off the roof and climbing out that
      window.” Furthermore, Officer Mancuso testified that he did not
      find the wire when he responded to the apartment on May 21,
      2015. (See N.T. 10/25/16, pp. 61-66, 118, 151; N.T. 10/26/16,
      p. 14.)

                                      -9-
J-S71023-17



     The testimony of [Appellant] and Laidler also differed as to the
     underlying cause of the violence that occurred that night.
     According to Laidler, her alleged beating by [Appellant] stemmed
     from his jealousy of potential intimate relationships she might be
     having with other men. Not surprisingly, [Appellant] denied ever
     striking Laidler or having any romantic interest in her. He
     suggested she was “drug addict,” and he testified that after Laidler
     went into the bathroom and locked the door, he discovered that
     she had allegedly stolen $700[.00] from his dresser drawer. He
     asserted that that was the reason for his kicking the door in and
     chasing after her. (See N.T. 10/25/16, pp. 58-61, 117-123, 137,
     148; N.T. 10/26/16, pp. 13-18.)

     It is well-established that “[t]he weight of the evidence is a matter
     exclusively for the finder of fact, who is free to believe all, part, or
     none of the evidence and to determine the credibility of the
     witnesses.” Commonwealth v. Gonzalez, 109 A.3d 711, 723
     (Pa. Super. 2015). Here, the discrepancies in the testimony as
     well as the lack of physical evidence regarding the wire were
     apparently sufficient to create reasonable doubt in the minds of
     the jurors that [Appellant] was guilty of the charges of possessing
     an instrument of crime and simple assault.

     Furthermore, it is reasonable to assume that the jury determined
     that in certain aspects, [Appellant] was the more credible witness
     and that his version of the events instilled some doubt in the
     jurors’ minds as to veracity of Laidler’s description of what had
     occurred or her explanation of the causes that led to the events
     of that night.     Consequently, the jury could conclude from
     [Appellant]’s version of those events that reasonable doubt
     existed as to his guilt of the remaining charges of terroristic
     threats and harassment.

Trial Court Opinion, 4/27/17, at 7-8.          Accordingly, Appellant’s second

argument fails.

     Judgment of sentence affirmed.




                                     - 10 -
J-S71023-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/18




                          - 11 -